Dismiss and Opinion Filed July 3, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00042-CV

                               RUBEN SANCHEZ, Appellant
                                          V.
                             TRUE ST HOLDINGS LLC, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-06818-E

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
        The filing fee in this case is overdue. By postcard dated January 7, 2014, we notified

appellant the $195 filing fee was due. We directed appellant to remit the fee within ten days.

We cautioned appellant that failure to do so would result in the dismissal of this appeal without

further notice. By postcard dated April 2, 2014, we again notified appellant the $195 filing fee

was due. We directed appellant to remit the fee within ten days and again cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee or otherwise corresponded with the Court regarding the

status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140042F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RUBEN SANCHEZ, Appellant                           On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-14-00042-CV        V.                       Trial Court Cause No. CC-13-06818-E.
                                                   Opinion delivered by Justice Francis.
TRUE ST HOLDINGS LLC, Appellee                     Justices Lang and Lang-Miers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee TRUE ST HOLDINGS LLC recover its costs of this
appeal from appellant RUBEN SANCHEZ.


Judgment entered July 3, 2014




                                             –3–